¾¾¾¾¾ UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ¾¾¾¾¾ FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 0-21422 OPTi Inc. (Exact name of registrant as specified in its charter) CALIFORNIA 77-0220697 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3430 W. Bayshore Road, Suite 103, Palo Alto, California (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code (650) 213-8550 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large-accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes oNo x The number of shares outstanding of the registrant's common stock as of January 31, 2011 was 11,645,903. OPTi Inc. TABLE OF CONTENTS PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) Condensed Consolidated Balance Sheets Condensed Consolidated Statements of Operations Condensed Consolidated Statements of Cash Flows Notes to the Condensed Consolidated Financial Statements ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS Overview Results of Operations Liquidity and Capital Resources ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4: CONTROLS AND PROCEDURES PART II: OTHER INFORMATION ITEM 1: LEGAL PROCEEDINGS ITEM 1A: RISK FACTORS ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3: DEFAULTS UPON SENIOR SECURITIES ITEM 4: SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5: OTHER INFORMATION ITEM 6: EXHIBITS SIGNATURES Page 1 TABLE OF CONTENTS PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OPTi INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) December 31, March 31, (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets 36 24 Deferred tax asset Total current assets Property and equipment, at cost Machinery and equipment 59 58 Furniture and fixtures 17 17 76 75 Accumulated depreciation ) ) 7 9 Other assets Deposits 18 18 Non-current deferred tax assets 56 Total other assets 74 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued employee compensation 12 Taxes payable — Total current liabilities Stockholders’ equity: Preferred stock, no par value Authorized shares – 5,000 No shares issued or outstanding — — Common stock Authorized shares – 50,000 Issued and outstanding – 11,646 at December 31, 2010 and 11,642 at March 31, 2010 Retained earnings (accumulated deficit) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ * The balance sheet as of March 31, 2010 has been derived from the audited financial statements. The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 TABLE OF CONTENTS OPTi Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except for per share data) (unaudited) Three Months Ended December 31, Nine Months Ended December 31, Sales License and royalties $ Net sales Costs and expenses Selling, general and administrative Total costs and expenses Operating income (loss) ) ) Interest and other income, net 3 8 Income (loss) before provision for income taxes ) ) Income tax provision — — Net income (loss) $ $ ) $ $ ) Basic net income (loss) per share $ ) Shares used in computing basic per share amounts Diluted net income (loss) per share $ ) Shares used in computing diluted per share amounts Dividend paid per common share $ — $ — The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 TABLE OF CONTENTS OPTiINC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended December 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 3 6 Deferred income taxes — Changes in operating assets and liabilities: Accountsreceivable ) Prepaid expenses and other current assets ) 2 Accounts payable ) ) Accrued expenses ) Accrued employee compensation ) Taxes payable — Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of equipment (1
